United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
U.S. POSTAL SERVICE, SUN COAST
PERFORMANCE CLUSTER, Tampa, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-363
Issued: September 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2008 appellant filed a timely appeal from March 5 and August 20,
2008 merit decisions of the Office of Workers’ Compensation Programs denying modification of
a December 21, 2007 merit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty on October 30, 2007.
FACTUAL HISTORY
On November 8, 2007 appellant, a 48-year-old rural route carrier, filed a traumatic injury
claim (Form CA-1) for right leg pain which attributed her injury to an incident on October 30,
2007 when, while getting out of her vehicle, she felt pain in her right leg.

In a note dated November 1, 2007, appellant reported that on October 30, 2007 between
2:00 pm and 2:30 pm, as she was getting out of her vehicle, she felt a burning pain in her right
leg. She alleged that the pain got worse as she continued working and began to radiate into her
lower back.
Appellant submitted1 a November 7, 2007 report signed by Dr. James B. Billys, a Boardcertified orthopedic surgeon, who diagnosed lumbar radiculopathy.
In a November 7, 2007 treatment report, Dr. Anthony Infante, a Board-certified
orthopedic surgeon, noted a history as having pain down the anterior part of appellant’s leg that
happened every day with certain movements. He also noted that appellant “admits to no real
physical trauma to the area.” Dr. Infante reported that examination of the knee revealed no
tenderness to palpation of the S1 joint bilaterally. He observed no tenderness in the right hip
upon palpation and appellant exhibited full range of motion in her right knee. Dr. Infante did
note that appellant had decreased deep tendon reflex in her right knee. He diagnosed a radicular
type pathology pain within appellant’s right hip area. Dr. Infante offered no opinion regarding
the cause of appellant’s diagnosed condition.
In a November 8, 2007 note, Brenda Falleck, appellant’s supervisor, reported that on
October 31, 2007 when appellant returned from completing her route she was limping.
She noted that she and appellant joked about getting old. Ms. Falleck reported that appellant
telephoned her on November 11, 2007, and reported that she had gone to see a doctor the
previous evening because of pain in her right leg. Appellant told her that her doctor told her not
to do any lifting for the week and that she needed to get an x-ray and possibly a magnetic
resonance imaging (MRI) scan. Ms. Falleck reported that she alleged that she did not know her
injury was employment related until her doctor told her there was a problem with a disc in her
back caused by lifting at work.
Appellant submitted no additional evidence in support of her claim and by letter dated
November 15, 2007, the Office notified her that the evidence of record was insufficient to
establish that she sustained an injury on the date alleged. It noted that it did not accept pain as a
secure medical diagnosis and requested she submit medical evidence in support of her claim.
In a report dated November 10, 2007, Dr. Lori K. Taylor, a radiologist, reported that an
MRI scan of appellant’s lumbar spine revealed moderate central disc extrusion at the L4-5 level
with mild stenosis. The MRI scan also revealed an annular tear and moderate central disc
extrusion at the L5-S1 level with mild central canal stenosis.
Further, an MRI scan of
appellant’s right hip revealed no joint space narrowing, no dislocation, no evidence of avascular
necrosis and no soft tissue abnormality or joint effusion.
By report dated December 5, 2007, Dr. Infante reported physical examination revealed
tenderness to palpation of appellant’s right lumbar paraspinal musculature. An MRI scan
1

The Board notes that the Office issued a Form CA-16. A properly executed Form CA-16 creates a contractual
obligation, which does not involve the employee directly to pay the cost of the examination or treatment regardless
of the action taken on the claim. See Elaine M. Kreymborg, 41 ECAB 256, 259 (1989). The CA-16 form issued to
appellant did not authorize either examination or treatment and was therefore not properly executed.

2

revealed a small slightly right sided disc herniation at L4-5 and L5-S1 levels that did encroach
slightly on the right neuroforaminal at these levels. Dr. Infante also noted the presence of some
central stenosis. He diagnosed herniated nucleus pulposus (HNP) at L4-5 and L5-S1.
By decision dated December 21, 2007, the Office, accepted that the employment-related
incident occurred but denied appellant’s claim because the evidence of record did not
demonstrate the claimed medical condition was related to the established work-related event.
Appellant disagreed and requested reconsideration. In a note dated January 25, 2008, she
explained that she had difficulty getting appointments with her physicians and, for that reason,
she had not been able to obtain and submit the required medical evidence.
Appellant submitted a December 20, 2007 report signed by Dr. Billys who reported that
physical examination of her leg revealed no pain with range of motion of her knee or ankle.
Dr. Billys reported that radiographs demonstrated a slight decrease in L5-S1 disc height. An
MRI scan did show some desiccation in the L4-5 and L5-S1 disc, in what appeared to be a
central disc herniation at L4-5. Dr. Billys noted that based on appellant’s history, it was more
likely that the disc herniation at L4-5 caused her leg symptoms, which had resolved.
The employing establishment offered appellant a modified light-duty position as a rural
carrier. The offered position was an eight hour per tour job that did not require appellant to lift
more than 10 pounds and involved activities that did not require bending, twisting or climbing.
Appellant submitted an October 31, 2007 report signed by Dr. George Cheeseman, III,
Board-certified in family medicine, who noted a history of injury as she experienced pain down
her right leg as she tried to get out of her vehicle while delivering mail. Dr. Cheeseman reported
that examination revealed spasm in her right lumbar spine as well as limited range of motion
secondary to pain. He diagnosed low back pain and muscle spasm. Dr. Cheeseman concluded,
“I told [appellant] that since she got pain when she went to get out of the vehicle she should
report this to her job because it sounds like work.”
Appellant also submitted a November 1, 2007 report signed by Dr. James B. Ball, Jr.,
Board-certified diagnostic radiologist, who reported that an x-ray of her spine revealed mild
degenerative disc space narrowing at the L4-5 level. Dr. Ball observed minimal scoliosis convex
to the left apex at the L3 level. He observed no fracture or dislocation and mild degenerative
disc space narrowing at L4-5. Dr. Ball also noted the presence of two metallic devices related to
appellant’s right pelvis consistent with prior surgery.
Appellant submitted a November 7, 2007 report signed by Dr. Infante who reported that
examination revealed decreased deep tendon reflex in her right knee. Dr. Infante observed no
tenderness in her right hip or to palpation of the SI joint. He observed no tenderness to palpation
over the epitrochanteric region or of the distal femur. Dr. Infante noted that appellant presented
with a radicular type pathology pain within her right thigh area.
By decision dated March 5, 2008, the Office denied modification of its prior decision,
finding that none of the evidence of record contained a rationalized medical opinion that
established the alleged injury was caused by appellant’s exiting a postal vehicle.

3

Appellant disagreed and, in an August 3, 2008 note, she asserted that the Office’s
decision was incorrect in that she had never had a hip condition or surgery. She reported that the
metallic devices detected by the MRI scan were surgical clamps from a prior appendix surgery.
Given the inaccuracies in the medical evidence and its decision, appellant requested permission
to see another doctor.
By note dated June 12, 2008, Dr. Billys asserted that the Office’s decision was incorrect
as the findings in Dr. Ball’s November 1, 2007 report concerning the two metallic implants was
inaccurate. Moreover, he noted that appellant had never had any right hip symptoms, had never
had surgery on her hip and therefore had no preexisting hip condition. Further, Dr. Billys stated
that degenerative changes in a disc do not cause sciatica, rather they cause back pain and, further,
that appellant had a history consistent with sciatica not back pain. He asserted that appellant had
no prior complaints of sciatica involving her right leg; rather she developed these symptoms after
her twisting injury. Dr. Billys opined that based on this and the MRI scan, which revealed disc
herniations, her present condition was work related and not related to degenerative changes.
By decision dated August 20, 2008, the Office denied modification of its December 21,
2007 decision because the evidence of record did not establish her alleged injury was related to
the established October 30, 2007 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,3
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.4 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.5 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
5

G.T., supra note 4; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

4

incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.
ANALYSIS
Appellant identified an October 30, 2007 incident, when she was exiting her vehicle, as
the employment-related incident that produced her right leg pain. The Office accepted that this
employment-related incident occurred as alleged. Appellant’s burden is to demonstrate, through
the production of probative rationalized medical evidence, that her alleged personal injury is
causally related to this identified employment-related incident. The Board finds the evidence of
record insufficient to accomplish such a task as none of the evidence of record establishes the
requisite causal relationship between her alleged injury and the identified employment incident.9
The relevant evidence of record consisted of reports from Drs. Ball, Billys, Cheeseman,
Infante and Taylor. But these medical reports are of limited probative value as none of them
contained a rationalized medical opinion concerning the causal relationship between appellant’s
injury and the identified employment incident. Medical reports that do not contain a rationale on
causation are generally insufficient to meet an employee’s burden of proof.10 The Board notes
initially that Drs. Ball and Taylor are radiologists. Their reports reviewed appellant’s MRI
scans, but offered no history of injury or opinion regarding the cause of her condition.
While the reports from Drs. Infante, Cheeseman and Billys proffered findings upon
examination and diagnoses, none of them proffered a rationalized opinion, based on a review of
appellant’s medical history and a contemporaneous physical examination, that the conditions
they diagnosed were causally related to the October 30, 2007 employing establishment incident.
Dr. Infante’s reports merely repeated appellant’s own history of injury but offered no opinion of
7

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

8

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
9

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving declarations
do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).
10

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (stating that medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship).

5

his own regarding the medical cause of her condition. Causal relationship is a medical issue.
Rationalized medical opinion evidence must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the employee.11
While Dr. Cheeseman related that he had told appellant to report her injury to the
employing establishment “because it sounds like work,” his opinion is speculative at best and
does not provide the necessary medical rationale explaining the nature of the relationship
between her diagnosed condition and her work incident. Similarly Dr. Billys concluded that
appellant’s present condition was work related, but offered no medical rationale explaining how
the accepted incident would have caused the diagnoses.
As none of these physicians proffered a rationalized opinion concerning how or if
appellant’s injury was caused by the identified October 30, 2007 employment incident, they are
of limited probative value and are insufficient to meet her burden.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that his condition was aggravated by her employment is sufficient to
establish causal relationship.12 The Board has held that the fact that a condition manifests itself
or worsens during a period of employment13 or that work activities produce symptoms revelatory
of an underlying condition14 does not raise an inference of causal relationship between a claimed
condition and employment factors.
The Office advised appellant that it was her responsibility to submit a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of her condition. Appellant failed to submit
appropriate medical documentation in response to its request. As there is no probative
rationalized medical evidence addressing how her alleged injury was caused by the identified
employment incident, she has not met her burden of proof to establish that she sustained an
injury in the performance of duty on October 30, 2007.
CONCLUSION
The Board finds appellant has not established that she sustained an injury in the
performance of duty on October 30, 2007.

11

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
12

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

13

E.A., 58 ECAB ___ (Docket No. 07-1145, issued September 7, 2007); Albert C. Haygard, 11 ECAB 393,
395 (1960).
14

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007); Fabian Nelson, 12 ECAB 155,157 (1960).

6

ORDER
IT IS HEREBY ORDERED THAT the August 20 and March 5, 2008 and
December 21, 2007 decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: September 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

